STATE OF VERMONT
SUPERIOR COURT                                                   ENVIRONMENTAL DIVISION
Vermont Unit                                                       Docket No. 111-8-14 Vtec
                                                                   Docket No. 112-8-14 Vtec

                  Margaret Pratt Assisted Living Site Plan Approval
                   Margaret Pratt Assisted Living Conditional Use

                             ENTRY REGARDING MOTION

Title:         Motion to Stay (Motion 1)
Filer:         Enhanced Living, Inc.
Attorney:      Andrea Gallitano
Filed Date:    January 2, 2015
No response filed

The motion is GRANTED.

        At a status conference that the Court conducted with the parties on December 22, 2014,
Applicant’s legal counsel advised that Applicant intended to submit a revised site plan
application for its proposed development and would seek review from the Town of Bradford
Planning Commission (“Planning Commission”) and, because of this, Applicant recommended
that the Court stay the pending site plan application appeal. Applicant offered the thought that
the revised site plan may result in the pending appeal being dismissed and the new application
resolving the appealing neighbors’ concerns.
       In response, the Court directed Applicant’s counsel to file a formal motion to stay and
directed all other parties to file any objection to that motion by January 5, 2015. Applicant’s
motion was filed with the Court on January 2, 2015; no objections have thus far been filed with
the Court.
       Based upon those filings, the Court does hereby GRANT Applicant’s motion for a stay
and further stays the related appeal concerning the conditional use approval (Docket No. 112-
8-14 Vtec), given the Court’s belief that the most efficient use of the Court’s and the parties’
scares resources, these two related applications should be tried in a coordinated merits
hearing, if in fact the revised site plan results in a subsequent appeal or a re-activation of the
currently pending site plan appeal.
        Applicant’s legal counsel is directed to advise the Court and other parties on the status
of their revised site plan application by letter filed on or before Monday, February 2, 2015 on
the 30th day thereafter until those proceedings are completed.
Margaret Pratt Assisted Living SP & CU Approvals, No. 111-8-14 Vtec & 112-8-14 Vtec (01-08-2015) Page 2.




        The Court will also stay the issuance of a Scheduling Order until these matters are re-
activated or dismissed as a result of the parties’ resolution of their disputes.

Electronically signed on January 08, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
Appellant Christine A. Brown
Appellant Stephen J. Johnson
Appellant Elizabeth I. Reader
Appellant Henry M. Sienkewicz
Appellant Robert T. Sweet
Appellant Sylvia Sweet
Interested Person Jean M. Young
Interested Person Pamela B. Wilcox
Interested Person Dwight Young
Andrea Gallitano (ERN 1050), Attorney for Appellee Enhanced Living, Inc.
Interested Person Town of Bradford

dchamber